Citation Nr: 0203332	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  94-49 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine with resolved herniated nucleus pulposus (HNP).  

2.  Entitlement to service connection for a bilateral knee 
disability claimed as secondary to degenerative disc disease 
of the lumbosacral spine with HNP.  

(The issues of entitlement to waiver of overpayment of 
Chapter 1606 educational assistance benefits in the amount of 
$462.00 and entitlement to payment or reimbursement of 
unauthorized medical expenses incurred from February 1992 
through June 1992 are addressed in separate decisions under 
the same docket number as noted above.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from September 
1984 to January 1990.  He had active duty from May 1985 to 
December 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board notes that the increased rating issue has been 
recharacterized as above in light of the fact that the 
veteran disagreed with the initial rating assigned for the 
back disability assigned in the RO's February 1991 rating 
decision.  In initial rating cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).  
This appeal has remained pending because of the fact that no 
Statement of the Case (SOC) was ever issued with respect to 
this appeal.  It was not until the veteran's current appeal 
of a March 1995 rating decision that an SOC was issued.  

The Board previously remanded this case to the RO for further 
development and adjudicative action in June 1997.


In 2001 the RO most recently affirmed the determinations 
previously entered.

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference hearing at the RO 
in December 2001, a transcript of which has been associated 
with the claims file.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence shows that the veteran's low back 
disability results in no more than slight limitation of 
motion, is not productive of muscle spasm on extreme forward 
bending, moderate intervertebral disc syndrome, and is not 
manifested by additional functional loss due to pain or other 
pathology to an extent that would allow for a higher rating.  

3.  The probative evidence demonstrates that the veteran does 
not have a current disability involving either of his knees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine with resolved HNP have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991), 5107 (West Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5295 (2001).  

2.  The requirements for service connection for a bilateral 
knee disability, claimed as secondary to degenerative disc 
disease of the lumbosacral spine with resolved HNP have not 
been met.  38 U.S.C.A. §  1131 (West 1991), 5107 (West Supp. 
2001); 38 C.F.R. § 3.303, 3.304, 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following the receipt of the veteran's application, 
the RO properly notified him of any information and medical 
or lay evidence necessary to substantiate the claim.  By 
virtue of the multiple rating determinations issued 
throughout the pendency of this appeal, including the SOC, 
the veteran was given notice of the laws and regulations 
pertaining to increased ratings, service connection, and 
secondary service connection.  

In addition, rationales were provided explaining why 
favorable determinations could not be made with respect to 
either the increased rating or service connection issues.  In 
doing so, the RO provided notice of what evidence was needed 
to substantiate the veteran's claim.  In addition, the RO 
sent a notice to the veteran in July 1997 pursuant to the 
Board's June 1997 remand.  A July 1998 Deferred Rating 
Decision noted that such notice was sent to the veteran for a 
second time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Thus, the duty to notify has been sufficiently complied with.  
See 38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has also been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

In particular, the RO has obtained the veteran's VA medical 
records.  Service records, and medical records contemporary 
with the veteran's service, have also been associated with 
the claims folder.  Private medical records are also 
associated with the claims folder.  

The veteran testified that a magnetic resonance imaging (MRI) 
of his knees was taken at Mercy Hospital.  Tr., p. 5.  Such a 
report is not on file; however, as the veteran indicated (See 
Tr., p. 5), records from this facility were already 
requested, and such records have been associated with the 
claims folder.  Since such records have already been 
obtained, the Board is of the opinion that there is no 
reasonable possibility that such a report could be obtained 
through further requests.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001).  

The veteran has not adequately identified the existence of 
any relevant evidence that has not already been requested 
and/or obtained by the RO.  

The Board notes that the veteran received physical therapy 
for his low back at the Ruth B. Cowl Rehabilitation Center in 
1992.  Actual treatment notes from this facility are not on 
file; however, the Board is of the opinion that further 
development to obtain such evidence, where the record already 
contains a contemporaneous VA examination (December 1992) 
that specifically addressed limitation resulting from the 
veteran's low back disability, would serve no useful purpose 
and would only impose unnecessary burdens on VA and the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Finally, the Board finds that additional VA examination or 
medical opinion is not required with respect to either the 
increased rating or service connection claims.  It is not 
required with respect to the increased rating claim because 
the January 2000 VA examination provided a thorough 
evaluation of the limitations imposed by the low back 
disability.  It also documented the presence (or absence) of 
pain and other pathology on examination.  It is therefore 
adequate for rating purposes.  Further, neither the veteran 
nor the evidence have indicated that his condition has 
worsened since the January 2000 VA examination.  Therefore, 
the examination is considered contemporaneous for rating 
purposes as well.  

A VA examination/opinion is not required with respect to the 
service connection claim because the January 2000 VA 
examination report already provided such an opinion, 
including pursuant to the Board's June 1997 remand.  Stegall, 
supra.  

As will be discussed further below, the results of this 
examination, as well as the other evidence of record, 
demonstrates that the veteran does not have a current 
disability involving either knee.  Further, the January 2000 
VA examiner found no evidence of significant pathology in 
spite of the veteran's complaints.  Therefore, further 
examination or opinion is not required.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West Supp. 2001).  




In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case (SSOC) was issued to the veteran.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of the veteran's 
claims.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  ).  

In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


Factual Background

Service records reveal that the veteran was injured in April 
1987 while performing inactive duty for training.  He 
reported sustaining an extreme twisting pull of his back.  
The diagnosis was back pain, herniated disk, L4-5 with 
encroachment into the neuroforamina on the right side.  There 
was also symmetrical herniation of the L5-S1 disk.  It was 
concluded that the injury was incurred as a result of a fall 
from inside an army personnel carrier, "the fall impacting 
his full weight on his back."  It was later concluded that 
this injury was incurred in the line of duty.  

The veteran underwent physical therapy in April and May 1987; 
however, he continued to report symptoms with respect to his 
lower back.  In February 1988 an MRI scan revealed a 
degenerated disc with a moderate sized herniation at L4-5, 
and a degenerated disc with moderate sized herniation at L5-
S1.  

In March 1988 the veteran was seen for persistent pain in the 
lower back and both lower extremities.  He reported back pain 
since a fall in April 1987.  He reported that the pain had 
increased and was radiating to his lower extremities seven 
months later.  

Examination revealed limited range of motion of the back.  
There was moderate tenderness upon firm palpation and 
percussion of the lower lumbar spinous processes.  There was 
pain with straight leg raising at about 60 degrees.  There 
was no wasting or weakness found in the lower extremities.  
It was concluded that the veteran had a ruptured disc at both 
L4-5 and L5-S1.  

On examination by Dr. LLL in June 1989 the veteran was able 
to forward flex to within four inches of the floor without 
significant difficulty and good reversal of lumbar lordosis.  
Lateral bending caused "little pain" in either direction.  
Straight leg raises were negative, and there was no evidence 
of atrophy.  The impression was HNP at L4-5 and L5-S1.  It 
was concluded that he was not significantly disabled.  

In July 1990 the veteran submitted a claim for service 
connection of a back disability.  In February 1991 the RO 
granted service connection for low back pain syndrome with 
probable herniated disc at L4-5 and possibly at L5-S1.  A 
noncompensable rating was assigned, effective July 5, 1990.  

The veteran appealed, contending that his back disability was 
more than 10 percent disabling.  He contended that he had 
been repeatedly denied employment by his mere mentioning that 
he had a back disability.  

In May 1991 Dr. VDT reported having treated the veteran on 
two occasions for low back pain since October 1990.  It was 
noted that the initial examination had revealed pain of the 
lumbar spine with decreased range of motion and positive 
straight leg raising.  Follow-up examination in February 1991 
revealed full range of motion of the lumbar spine.  It was 
concluded that the veteran would be able to perform 
sedentary-type work.  

In October 1991 the RO increased the evaluation of the 
veteran's back disability to 10 percent, effective July 5, 
1990.  

VA and private medical records document treatment of the 
veteran's back complaints in 1991 and 1992.  

In a February 1992 VA progress note the veteran reported 
radiating pain into his right leg and knee.  On examination 
range of motion and sensation were described as good.  The 
impression was herniated disk syndrome by history.  

On VA examination in December 1992 the veteran reported being 
unable to stand for any length of time, and pain in the low 
back and legs.  He reported that his back would go into 
protective spasm and that he was unable to stoop, bend, or 
kneel.  

It was noted that the veteran was quite vague at times.  When 
first greeted by the examiner, the veteran was observed to be 
able to get out of his seat, and "responded nicely" to his 
invitation to come into his office.  However, once in the 
examination room, the examiner noted that it was "quite 
obvious that the [veteran] was perhaps not being very 
honest."  The veteran disrobed in a slow, ungainly manner, 
yet displayed a "crisp gait" when initially walking into the 
office.  

On examination some pain was noted overlying the line from 
the iliac crests to between L4-5.  Palpation of this area did 
not elicit pain referable to the buttocks.  The veteran was 
unable to touch his toes by at least 14 inches; however, he 
was very favorable supporting his back in doing this, and it 
was also opined that he was not cooperating.  On 
hyperextension the veteran reported pain in the lumbosacral 
area and buttocks.  There seemed to be some limitation of 
lateral flexion, but this was felt to be due to hesitation 
and pain.  Extension was performed with pain, rotation was 
performed "quite well," and he was able to laterally bend "in 
both areas."  

The examiner opined that the veteran was feigning and 
preventing a proper neurological examination.  There was no 
evidence of atrophy, reflexes were 2+, and straight leg 
raising was without pain.  The veteran reported symptoms 
during Faber testing; however, the examiner opined that he 
was not being truthful.  It was concluded that there was no 
neurological involvement.  X-rays were taken and were 
interpreted as being normal.  

VA medical records document complaints of back pain in 
January 1993 and February 1993.  In a February 1993 VA 
progress note the veteran was seen for pain in the right 
sciatic notch and back pain radiating down his right side.  
On examination range of motion of the spine was limited to 
about 75 degrees with pain to the right and left side.  The 
assessment was lumbalgia.  

In January 1994, Dr. CML opined that the veteran's back 
strain "could be aggravating his knee pains."  

In October 1994 the veteran was seen for, in pertinent part, 
right knee pain.  Examination revealed signs of inflammation 
of the right knee, and the assessment was right knee 
inflammation.  

In November 1994 the veteran was seen for complaints 
regarding his right knee.  X-rays of both knees revealed a 
suggestion of a small amount of right knee fluid.  The rest 
of the study was unremarkable.  

In January 1995 the veteran submitted a claim for increase of 
his back disability and asserted that his back disability was 
affecting his knees.  

In January 1995 the veteran was seen for left knee pain.  The 
assessment was left knee arthritis.  

In July 1995 the veteran was seen for persistent pain in the 
knees and lumbosacral spine.  No specific assessment was 
made.  

In July 1995 an MRI of the lumbar spine revealed degenerative 
disc disease, L4-5 and L5-S1, a bulging disc at L4-5, and a 
right paracentral disc herniation at L5-S1.   

In August 1995 the veteran was seen for, in pertinent part, 
bilateral leg pain, low back pain, and bilateral knee pain.  
Examination revealed sensation to be intact and 5/5 motor 
functioning.  The knees were stable with full range of motion 
and no crepitus or effusion.  The assessment was possible 
radiculopathy and low back pain.  


In December 1995 the veteran was seen for, in pertinent part, 
bilateral lower extremity pain and back pain.  He also 
reported a history of numbness, but denied currently 
experiencing any numbness.  On examination, sensation was 
intact and motor functioning was 5/5 in the upper and lower 
extremities.  The pertinent assessment was possible lumbar 
HNP.  

In April 1996 an MRI of the lumbar spine revealed 
degenerative disc disease at L4-5 and L5-S1, mild spinal 
canal stenosis at S1, and no evidence of HNP or nerve 
impingement at any level.  

Subsequent progress notes make minimal, if any, reference to 
the veteran's knees.  They continued to document some 
treatment of the veteran's low back disorder.  

In May 1998 x-rays of the lumbar spine were found to reveal 
L4-5 and L5-S1 degenerative changes.  In June 1998 an MRI of 
the lumbar spine revealed degenerative disc disease at L4-5 
and L5-S1, and a mild disc bulge at L4-5, unchanged from the 
prior MRI taken in April 1996.  

In January 2000 a VA joints examination was conducted.  The 
veteran reported his history of an inservice back injury and 
contended that his current knee problems were due to his 
service-connected back injury.  

With respect to current complaints, the veteran reported pain 
when arising, pain with lifting anything more than 10 pounds, 
and pain with twisting, sitting, or prolonged standing.  

The examiner noted that review of the service medical records 
showed no evidence of knee trauma.  The veteran reported no 
history of significant localized trauma to the knees.  

On examination, gait was found to be normal.  There was some 
tenderness over the posterior elements of the back.  Pressure 
on the top of the head caused pain in the lower back.  Range 
of motion with encouragement showed 80 degrees flexion, 25 
degrees extension, 30 degrees bilateral side bending, and 30 
degrees rotation bilaterally.  

Neurological examination revealed symmetric, sluggish deep 
tendon reflexes without pathologic reflexes.  There was 
normal sensation and no evidence of wasting or numbness.  

Examination of both knees revealed full range of motion, 
normal stability, and no joint line tenderness or crepitus.  
The veteran did complain of pain throughout the examination 
in various areas, including when flexing the knee (low back 
pain), and positive straight leg raising.  

X-rays were noted as revealing degenerative disc disease at 
L4-5 and L5-S1.  It was also noted that the most recent MRI 
report performed in November 1998 had been reviewed.  

The examiner diagnosed the veteran with degenerative disc 
disease of the lumbar spine with resolved HNP, an 
"essentially normal bilateral knee examination," and no 
evidence of radiculopathy.  

The examiner reviewed the veteran's history and concluded 
that medical records demonstrated that the veteran had a 
fairly significant back injury resulting in herniation.  
Further review and follow-up treatment demonstrated that the 
disc herniation had resolved.  The examiner stressed that 
disc bulging is not a disc herniation.  The examiner 
concluded that there was no evidence of radiculopathy, 
including muscle wasting or sensory changes.  

With respect to the knees, the examiner concluded that there 
was no relationship between the back problems and the 
veteran's reported knee problems.  

The examiner further found no objective evidence of 
significant pathology involving the knees as a result of the 
back disability, in spite of the veteran's complaints.  

In December 2001 a hearing was held before the Board.  In 
pertinent part, the veteran indicated that he was not 
currently receiving any treatment for his back disorder.  
Tr., p. 4.  He contended that he had received a shot in his 
hip because his back tended to go into "protective spasm[s]."  
He reported that these spasms occurred quite often, and that 
they could leave him bedridden for three or four days at a 
time.  Id.  He reported that the pain in his back radiated 
down his legs and knees.  Tr., p. 5.  

With respect to his knees the veteran reported having an MRI 
performed on his knees at Mercy Hospital.  Tr., p. 5.  He 
indicated that his back disability had altered his gait 
resulting in his knee problems, but later stated that he did 
not know whether this was in fact the case.  Tr., pp. 5-6.  

Criteria and Analysis

Increased Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001).  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  

The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured; 10 
percent when mild; 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief; and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

The veteran's low back disability is rated as 10 percent 
disabling under the criteria pertaining to lumbosacral 
strain.  In order to warrant the next higher rating (20 
percent) under this criteria, the low back disability must be 
manifested by muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

While the veteran has periodically been documented as 
reporting experiencing muscle spasms, including a protective 
muscle spasm during the December 2001 hearing, such spasms 
have never been objectively documented on examination, 
including the most recent January 2000 VA examination.  
Further, as indicated above, the veteran's complaints of 
spasm have only been documented on two occasions in the 
record.  

The medical evidence of record also does not establish the 
presence of loss of lateral spine motion from the standing 
position.  While lateral flexion was found to be limited on 
VA examination in December 1992, it was concluded that this 
was due to hesitation.  He was also found to be able to 
perform lateral bending.  Further, the Board attaches little 
probative value to such findings because of the veteran's 
documented lack of cooperation and lack of honesty during the 
examination.  VA examination in January 2000 documented 30 
degrees lateral bending bilaterally.  

The Board finds that the above evidence demonstrates that a 
higher rating based on the criteria for lumbosacral strain is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A higher rating based on limitation of motion is also not 
warranted because the probative medical evidence establishes 
no more than slight limitation of motion.  Dr. VDT reported 
full range of motion of the lumbar spine in February 1991.  
Range of motion was described as good in February 1992.  

While limitation of flexion was noted on VA examination in 
December 1992, the veteran was nonetheless able to flex 
within 14 inches of his toes, and the examiner concluded that 
the veteran was not even fully cooperating in such movement.  
Furthermore, he was found to perform rotation "quite well."  
While limitation of lateral flexion was noted, this was 
thought to be due to hesitation, and the veteran was found to 
be able to perform lateral bending.  Again, results from this 
examination are of limited probative value due to the 
veteran's documented lack of cooperation and honesty.  

Subsequent medical records also do not establish more than 
slight limitation of motion.  Motion of the spine was found 
only to be limited to 75 degrees in February 1993, and 
flexion was 80 degrees on VA examination in January 2000.  
Further, on VA examination in January 2000, extension was 25 
degrees, side bending and rotation bilaterally were each 30 
degrees.  The above constitutes persuasive evidence that a 
higher rating based on limitation of motion is not warranted.  

A higher rating based on intervertebral disc syndrome is also 
not warranted.  The next higher rating under this criteria 
(20 percent) requires recurring attacks of moderate 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

Medical records initially document HNP at L4-5 and L5-S1.  As 
noted by the January 2000 VA examiner, subsequent medical 
evidence established that the herniations resolved.  In this 
regard, the most recent MRI reports have documented no 
herniations.  The most recent MRI documented only a disc 
bulge, and the January 2000 VA examiner concluded that this 
was not a form of herniation.  Therefore, it is questionable 
whether the veteran currently has an intervertebral disc 
syndrome.  

Regardless, even assuming that the veteran has or had 
intervertebral disc syndrome, the record does not document 
the kind of symptomatology that would allow for a higher 
rating under Diagnostic Code 5293.  


As noted above, there is no objective documentation of muscle 
spasm on record.  The objective evidence also does not 
support the veteran's neurological complaints.  On VA 
examination in December 1992 the VA examiner concluded that 
there were no neurological abnormalities.  While there was 
positive Faber testing, the examiner concluded that this was 
due to feigning by the veteran.  Examinations in August and 
December 1995 revealed sensory functioning to be intact, and 
5/5 motor functioning.  

On VA examination in January 2000, the examiner concluded 
that there was no evidence of radiculopathy, including no 
evidence of sensory changes and numbness.  This constitutes 
persuasive evidence that the veteran's low back disorder has 
not been characterized by moderate symptoms of intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The Board notes that a separate rating under Diagnostic Codes 
5292 based on limitation of motion, and/or Diagnostic Code 
5293 based on intervertebral disc syndrome is not permissible 
because these codes contemplate overlapping symptoms for 
which the veteran is being evaluated, such as limitation of 
motion.  See 38 C.F.R. 4.71, Diagnostic Codes 5292 and 5293 
(2001); VAOPGCPREC 36-97.  

Therefore, to rate the veteran's impairment separately under 
either Diagnostic Codes 5292 and/or 5293 would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses and would violate 
the prohibition against pyramiding.  38 C.F.R. 4.14 (2001); 
see VAOPGCPREC 36-97.  

The Board also notes that a separate rating is not possible 
under the criteria for arthritis (Diagnostic Code 5003), as 
this disability is rated based on limitation of motion as 
well.  Further, a rating is only assigned under this code if 
limitation of motion is noncompensable, which, as illustrated 
by the rating of the low back disability, is not the case 
here.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A rating higher than 10 percent based on 38 C.F.R. §§ 4.40, 
4.45 or 4.59 is also not warranted.  That is, the probative 
evidence does not establish that the veteran's low back 
disability is manifested by additional functional loss due to 
pain or other pathology to such an extent as to meet the 
requirements for the next higher evaluation.  

The veteran has been documented throughout the record as 
reporting low back pain as well as radicular pain.  However, 
examinations have not demonstrated that such pain has 
resulted in additional loss of motion to such a degree as to 
warrant the next higher rating for limitation of motion (20 
percent).  While pain was reported on VA examination in 
December 1992, and flexion was limited to within 14 inches of 
his toes, the examiner concluded that the veteran was not 
cooperating, and was in fact not being truthful in his 
responses.  Therefore, the veteran's subjective reports in 
this examination are entitled to little or no probative value 
or credibility.  In February 1993, range of motion of the 
spine was only limited to 75 degrees with pain.  On VA 
examination in January 2000, pain was reported in various 
studies but was not documented with range of motion testing.  

The probative evidence also has not documented evidence of 
other pathology resulting in additional functional loss that 
could establish a higher rating.  As noted above, there has 
been little or no objective support for the veteran's 
neurological complaints.  Furthermore, examiners have 
consistently found no evidence of atrophy, wasting, or 
weakness.  Finally, on VA examination in January 2000 it was 
concluded that the veteran could walk with a normal gait, and 
examinations have consistently documented 5/5 motor 
functioning.  Thus, the Board finds that a higher rating 
based on 38 C.F.R. §§ 4.40, 4.45, and/or 4.59 is not 
warranted.  

Finally, the Board notes that there is no evidence in the 
record of the veteran having ankylosis of the spine as part 
and parcel of his service-connected disability.  X-ray and 
other laboratory studies have not been documented as 
revealing such impairments, and service connection has not 
otherwise been granted in this regard.  Therefore, DC's 5286 
through 5289 are not for application in this decision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes, 5286, 5288, and 5289.  
As indicated earlier, the veteran's case involves an appeal 
as to the initial rating assigned for his low back disability 
on the occasion of the grant of service connection by the RO 
in February 1991, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate rating can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that staged ratings are not appropriate since the 
medical evidence does not establish that the low back 
disability warranted a rating higher than 10 percent for any 
period.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating other than 
which he has already been granted.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the claim of entitlement to an initial evaluation in 
excess of 10 percent for the veteran's low back disability.  


Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001).  

The record shows that the RO expressly considered referral of 
this case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(2001).  The Court has held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the veteran has made no specific 
contentions that he is entitled to an extraschedular 
evaluation.  He has made references to his difficulties with 
employment, and the evidence documents such intermittent 
complaints.  However, it is unclear as to whether such 
complaints were based only on his low back disability or were 
based on other medical problems as well.  Regardless, the 
veteran has not submitted evidence indicating that his low 
back disability affects his employability in ways not 
contemplated by the Rating Schedule, whose percentage ratings 
represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.  

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96.  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that the low back disability has markedly interfered 
with employment or resulted in frequent hospitalizations or 
inpatient care.  


In fact, the record documents no instance when the veteran 
has been hospitalized for his low back disability and 
documents no specific reference to his missing work as a 
result of this disability.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected low 
back disability has rendered the veteran's disability picture 
unusual or exceptional, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.  


Service Connection

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

When there is aggravation of a nonservice-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the veteran will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  




After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of service connection for a 
bilateral knee disability as secondary to his low back 
disability.  

Service connection is not warranted here on any basis 
(presumptive, direct, or secondary) because the probative 
evidence establishes that the veteran does not have a current 
disability of either knee.  See Hickson, supra.  

The record contains some apparent diagnoses of a possible 
disability of the knees; however, the Board finds that none 
of these 'diagnoses' suffice to establish that the veteran 
has a current disability of either of his knees.  

In January 1995 the veteran was diagnosed with arthritis of 
the left knee.  The Board finds that this diagnosis has no 
probative value because there are no x-ray findings 
supporting such a diagnosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  In fact, a November 1994 x-ray report 
of the knees documented no findings of arthritis in either 
knee.  Thus, the January 1995 diagnosis of left knee 
arthritis has no probative value.  

In January 1994 the veteran was diagnosed with knee pains, 
and in October 1994 he was diagnosed with right knee 
inflammation.  A diagnosis of pain or inflammation, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet App 282 (1999), aff'd in part, vacated and 
remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 
2001).  

Therefore, Dr. CML's January 1994 opinion linking "knee 
pains" to the veteran's back disability also carries no 
probative weight since knee pain in and of itself does not 
constitute a disability for which service connection may be 
granted.  Id.  

Finally, and most importantly, the January 2000 VA examiner 
concluded that the veteran's bilateral knee examination was 
essentially normal, and documented no evidence of significant 
pathology in the knees (the examiner also found no evidence 
of any relationship between the veteran's complaints and the 
service-connected low back disability).  This constitutes 
persuasive evidence that the veteran does not have a current 
bilateral knee disability.  Its probative value is greater 
because it is consistent with the lack of objective findings 
concerning the knees.  Therefore, the Board concludes that 
the evidence establishes that the veteran does not have a 
current disability of either knee.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of the knees, the Board finds 
that his claim of entitlement to service connection for a 
bilateral knee disability, claimed as secondary to his low 
back disability must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that veteran was not entitled 
to service connection where there was a total lack of 
evidence of any hypertension existing since service).  

The veteran's own opinions and statements that he has a 
current disability of his knees are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current disability involving the knees.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a bilateral knee disability.  Gilbert, 
supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine with 
resolved HNP is denied.  

Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to degenerative disc disease 
of the lumbosacral spine with resolved HNP, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

